Name: EFTA Surveillance Authority Decision No 167/98/COL of 8 July 1998 on a derogation from Annex III to the Act referred to in point 24a of Annex XIII to the EEA Agreement
 Type: Decision
 Subject Matter: nan
 Date Published: 1998-11-05

 Important legal notice|E1998C0167EFTA Surveillance Authority Decision No 167/98/COL of 8 July 1998 on a derogation from Annex III to the Act referred to in point 24a of Annex XIII to the EEA Agreement Official Journal L 296 , 05/11/1998 P. 0021 - 0022EFTA SURVEILLANCE AUTHORITY DECISION No 167/98/COL of 8 July 1998 on a derogation from Annex III to the Act referred to in point 24a of Annex XIII to the EEA Agreement THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area,Having regard to the Act referred to in point 24a of Annex XIII to the EEA Agreement,Council Directive 91/439/EEC of 29 July 1991 on driving licences,as amended and adapted by way of Protocol 1 to that Agreement, in particular Article 7 thereof,Whereas Article 7(3) of the Act, as adapted, stipulates that the EFTA States, parties to the EEA Agreement, may, with the agreement of the Surveillance Authority, derogate from the provisions of Annex III to the Act concerning minimum standards of physical and mental fitness for driving of power-driven vehicles;Whereas such derogations must be compatible with the development of medical science and with the principles laid down in Annex III;Whereas Annex III, point 6.3, specifies that applicants for a driving licence or for the renewal of such a licence must have a visual acuity, with corrective lenses if necessary, of at least 0,8 in the better eye and at least 0,5 in the worse eye;Whereas, if corrective lenses are used to attain the values of 0,8 and 0,5, the uncorrected acuity in each eye must reach 0,05, or else the minimum acuity (0,8 and 0,5) must be achieved either by correction by means of glasses with a power not exceeding plus or minus four dioptres or with the aid of contact lenses (uncorrected vision = 0,05) and the correction must be well tolerated;Whereas point 6.3 furthermore specifies that driving licences shall not be issued to or renewed for applications or drivers without a normal binocular field of vision or suffering from diplopia;Whereas in accordance with point 6.3 of Annex III the maximum allowed strength for glasses of group 2 drivers has to be plus or minus 4 dioptres, notably because of distortion of the field of vision if stronger glasses had to be used;Whereas, however, application of modern techniques and materials has made it possible now to produce glasses up to plus or minus 8 dioptres without such distortion;Whereas, therefore, following the request of one of the EFTA States, the Surveillance Authority considers that the developments of medical science justify a derogation to the provision of point 6.3 of Annex III to the Act as for the number of dioptres for glasses of drivers of group 2;Whereas the Commission, in Decision 96/427/EC of 10 July 1996 concerning a derogation from the provisions of Annex III to Council Directive 91/439/EEC, has granted the same derogation with regard to the EU Member States,HAS ADOPTED THIS DECISION:1. The EFTA States parties to the EEA Agreement may allow a value of plus or minus 8 dioptres instead of plus or minus 4 dioptres when the minimum acuity of 0,8 and 0,5 is achieved by correction by means of glasses.2. This Decision, which is authentic in the English language, is addressed to the EFTA States, parties to the EEA Agreement.3. This Decision shall be published in the EEA section of the Official Journal of the European Communities, and the EEA supplement thereto.Done at Brussels, 8 July 1998.For the EFTA Surveillance AuthorityThe PresidentKnut ALMESTAD